Citation Nr: 0511790	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of the removal of a pterygium of the right eye, 
currently evaluated as 0 percent disabling (noncompensable).

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from January 1951 to 
February 1954. 

This appeal originates from an April 1993 decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's claims of 
entitlement to a compensable disability evaluation for 
residuals of removal of a pterygium of the right eye, and 
entitlement to a total disability evaluation for compensation 
purposes based upon individual unemployability (TDIU).  The 
veteran appealed, and in March 1996, the Board of Veterans' 
Appeals (Board) denied the claims.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In October 1997, the Court issued an Order which 
vacated the March 1996 Board decision and remanded the case 
to the Board for proceedings consistent with a Joint Motion 
for Remand.  The Board remanded the case for additional 
development in March 1999 and February 2000.  In November 
2000, the Board denied the claims and the veteran again 
appealed to the Court.  In July 2001, the parties filed a 
Joint Motion for Remand that was granted by the Court that 
same month.  In its Order, the Court vacated the Board's 
November 2000 decision, and remanded the claims to the Board 
for additional development of the record and adjudication.  
In May 2002, in accordance with the Court's order and the 
Joint Motion, the Board remanded the claim for additional 
development.  In June 2003, the Board again remanded the 
claim for additional development.  The case has now been 
returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

In June 2003, the Board remanded the claims.  In its remand, 
the Board determined that the veteran had raised the issue of 
entitlement to an increased rating for service-connected 
sarcoidosis.  The Board noted that the representative had 
argued that the veteran never received proper notice of a 
July 1984 rating decision which denied an increased 
(compensable) rating for sarcoidosis, and that this claim is 
therefore "open."  See generally Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994).  As the issue of entitlement to a 
compensable rating for service-connected sarcoidosis had not 
been adjudicated by the agency of original jurisdiction, and 
as the development and the outcome pertaining to this claim 
could have an impact on the outcome of the issue of 
entitlement to TDIU, the Board determined that these issues 
were inextricably intertwined, and must be decided together.  
See Harris v. Lewinski, 1 Vet. App. 180, 183 (1991); Parker 
v. Brown, 7 Vet. App. 116, 118 (1994).  The Board therefore 
postponed further adjudication of the claim for TDIU.  

In its instructions, the Board directed the certain 
development should be carried out, after which:

The RO should adjudicate the issue of 
entitlement to an increased (compensable) 
rating for sarcoidosis on the basis of 
all the evidence of record, and all 
applicable laws, regulations, and case 
law, followed by readjudication of the 
claims of entitlement to a compensable 
rating for service-connected residuals of 
the removal of a pterygium of the right 
eye, and entitlement to TDIU, as 
appropriate.  (emphasis added).

A review of the claims files shows that the RO has failed to 
adjudicate the issue of entitlement to an increased 
(compensable) rating for sarcoidosis.  See e.g., Supplemental 
Statement of the Case, dated in October 2004.  The Court has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following action:

The RO should adjudicate the issue 
of entitlement to an increased 
(compensable) rating for sarcoidosis 
on the basis of all the evidence of 
record, and all applicable laws, 
regulations, and case law, followed 
by readjudication of the claims of 
entitlement to a compensable rating 
for service-connected residuals of 
the removal of a pterygium of the 
right eye, and entitlement to TDIU, 
as appropriate.  If the claim for a 
higher rating based on sarcoidosis 
is not granted to the veteran's 
satisfaction, he should be provided 
with notice of his appellate rights.  
If, and only if, this issue is 
properly appealed, it should be 
certified to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




